ORDER
This case came before the court for oral argument December 6, 1993, pursuant to an order which had directed all parties to appear in order to show cause why the issues raised by this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
The defendants appealed from the denial of their motion to vacate a default judgment entered against them in the Superior Court. The evidence in the case is undisputed that a notification of arbitration purportedly sent to one of the defendants, was sent to the wrong address in the city of Pawtucket. It is further undisputed that a further notice of arbitration was sent to the same wrong address. The first notice sent to the correct address of the defendants or either of them was a letter and execution received from the plaintiffs attorney.
We are of the opinion that the evidence overwhelmingly established that defendants received no notification of the referral to arbitration or the arbitration hearing. Consequently, defendants were entitled as a matter of law to the vacation of the default judgment. See Clark v. Dubuc, 486 A.2d 603 (R.I.1985). Therefore, the appeal is sustained, the default judgment is hereby vacated and the ease is remanded to the Superior Court for further proceedings.